Per Curiam.
— This cause having been submitted to the Court at a former term thereof upon the transcript of *225the record aforesaid, and argument of counsel for the respective parties, and the record having been seen and inspected, and it appearing that the certificate of the Clerk of the Circuit Court to the transcript of the record in said cause is defective in that it omits to state that it contains a true copy of the record “of the judgment or decree;” it is, therefore, considered, ordered and adjudged by the Court that the said appeal in said cause be, and the same is hereby dismissed.
All concur.